Case: 20-10638     Document: 00515721576         Page: 1     Date Filed: 01/27/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 27, 2021
                                  No. 20-10638                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ncholeion Kashana Hollie,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-352-3


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ncholeion Kashana Hollie appeals the 108-month sentence imposed
   following her conviction for interference with commerce by robbery. She
   argues that the district court erred in applying the abduction enhancement
   under U.S.S.G. § 2B3.1(b)(4)(A) because the term “different location” does


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10638      Document: 00515721576          Page: 2    Date Filed: 01/27/2021




                                    No. 20-10638


   not include movement from one room to another in the same building. She
   recognizes that her argument is foreclosed by this court’s precedent but
   raises the issue to preserve it for further review. The Government moves for
   summary affirmance, asserting that Hollie’s argument is foreclosed.
          The parties are correct that Hollie’s argument is foreclosed as we have
   “repeatedly construed the ‘abduction’ enhancement as applicable when a
   victim is forced from one part of a building to another.” United States v. Buck,
   847 F.3d 267, 276-77 (5th Cir. 2017). Accordingly, the Government’s motion
   for summary affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s alternative motion for
   an extension of time to file a brief is DENIED as unnecessary, and the
   judgment of the district court is AFFIRMED.




                                          2